Title: To Thomas Jefferson from Robert Alexander, 26 October 1805
From: Alexander, Robert,Prout, William
To: Jefferson, Thomas


                  
                     Honored Sir
                     
                     
                        26 Oct. 1805
                     
                  
                  We whoos names are here unto subscribed having been appointed a Committee for the purpose of devising means to remove the great grievance which the citizens of the Eastern District of the City labor under for the want of a market in that District, do humbly request that you will grant us permission to visit a market-house of the square west of Square 881, which is designated on the original plan of the City a Market Square
                  We are with veneration and respect Sir, you obedient Humble Servants
                  
                     Robt. Alexander 
                     
                     Adam Lindsay 
                     
                     William Prout 
                     
                  
                  
                     [Note in TJ’s hand:]
                     Oct. 27. 05
                     Mr. Munro will be pleased to report to me on the reasonableness of this application.
                  
                  
                     Th: Jefferson
                     
                  
               